Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147013(30)                                                                                           Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano
            Plaintiff-Appellee,                                                                       Richard H. Bernstein,
                                                                                                                      Justices
  v                                                                 SC: 147013
                                                                    COA: 312441
                                                                    Kent CC: 93-064278-FC
  GREGORY WINES,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s December 30,
  2014 order is considered, and it is GRANTED. We VACATE our order dated December
  30, 2014. On reconsideration, it appearing to this Court that the case of Montgomery v
  Louisiana, cert gtd ___ US ___; ___ S Ct ___; ___ L Ed 2d ___ (2015), is pending before
  the United States Supreme Court, and that the decision in that case may resolve an issue
  raised in the present application for leave to appeal, we ORDER that the application be
  held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2015
         p0420
                                                                               Clerk